DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/248118 filed on January 15, 2019 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1-5, 7-18 and 20 are rejected under 103. Claims 6 and 19 are objected to.


Allowable Subject Matter
Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 8, 10-12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomes Pereira (US Patent Application 2019/0347148) in view of Stupp (US Patent Application 2006/0015263 A1) and further in view of Rajski (US Patent Application 2006/0053357).

Claim 1, Gomes Pereira teaches a method, comprising: training, by a device, a classification model with defect classifier training data to generate a trained classification model for performing a root cause analysis (View Gomes Pereira ¶ 2, 3; root cause analysis using classification model); processing, by the device, a historical data set associated with a portion of the particular class to identify a root cause corrective action recommendation (View Gomes Pereira ¶ 2, 3, 17; identifying past actions or prior identified technical issues), wherein implementation of the root cause corrective action recommendation is to remove a defect associated with the particular class (View Gomes Pereira ¶ 2, 3, 17; suggest corrective actions); processing, by the device, information indicating the defect associated with the particular class, with the trained classification model, to generate a predicted root cause corrective action recommendation for the defect associated with the particular class (View Gomes Pereira ¶ 2, 3, 17; predicted technical issues, suggested optimization), wherein implementation of the predicted root cause corrective action recommendation is to remove some or all of the defect associated with the particular- 46 -PATENT Docket No. 0095-0534class (View Gomes Pereira ¶ 75, 77; implement corrective action); determining, by the device, an effectiveness score for the predicted root cause corrective action recommendation based on the root cause corrective action recommendation (View Gomes Pereira ¶ 2, 3; effectiveness in correcting root cause), wherein the effectiveness score provides a measure of an effectiveness of the predicted root cause corrective action recommendation in removing the defect associated with the particular class, as compared to the root cause corrective action recommendation (View Gomes Pereira ¶ 2, 3, 18, 71; track effectiveness, past solutions ranked); retraining, by the device, the trained classification model, based on the measure of the effectiveness of the predicted root cause corrective action recommendation in removing the defect associated with the particular class, to generate a retrained classification model (View Gomes Pereira ¶ 2, 3, 44, 46; feed results of the tracking into a training process, refine the model over time); and performing, by the device, one or more actions based on the retrained classification model (View Gomes Pereira ¶ 20, 44, 71, 77; cognitive method, select corrective action).  

Gomes Pereira does not explicitly teach utilizing, by the device, the trained classification model to determine information indicating classes, priorities, and rework efforts for defects indicated in the defect classifier training data; processing, by the device, the information indicating the priorities and the rework efforts for the defects, with a Pareto analysis model, to select a set of the classes for the defects; calculating, by the device, defect scores for the set of the classes for the defects, wherein the defect scores are calculated based on a quantity of the defects in the set of the classes and the priorities associated with the defects in the set of the classes; selecting, by the device, a particular class, from the set of the classes for the defects, based on the defect scores.

However, Stupp teaches utilizing, by the device, the trained classification model to determine information indicating classes, priorities, and rework efforts for defects indicated in the defect classifier training data (View Stupp ¶ 176; classification, statistical analysis); processing, by the device, the information indicating the priorities and the rework efforts for the defects, with a Pareto analysis model, to select a set of the classes for the defects (View Stupp ¶ 176; Pareto analysis).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Gomes Pereira with utilizing, by the device, the trained classification model to determine information indicating classes, priorities, and rework efforts for defects indicated in the defect classifier training data; processing, by the device, the information indicating the priorities and the rework efforts for the defects, with a Pareto analysis model, to select a set of the classes for the defects since it is known in the art that a Pareto analysis can be used (View Stupp ¶ 176).  Such modification would have allowed the priority of the defect to be determined.

Gomes Pereira and Stupp do not explicitly teach calculating, by the device, defect scores for the set of the classes for the defects, wherein the defect scores are calculated based on a quantity of the defects in the set of the classes and the priorities associated with the defects in the set of the classes; selecting, by the device, a particular class, from the set of the classes for the defects, based on the defect scores.

However, Rajski teaches calculating, by the device, defect scores for the set of the classes for the defects, wherein the defect scores are calculated based on a quantity of the defects in the set of the classes and the priorities associated with the defects in the set of the classes (View Rajski ¶ 148, 210; rank defects); selecting, by the device, a particular class, from the set of the classes for the defects, based on the defect scores (View Rajski ¶ 148; defect class selected).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with calculating, by the device, defect scores for the set of the classes for the defects, wherein the defect scores are calculated based on a quantity of the defects in the set of the classes and the priorities associated with the defects in the set of the classes; selecting, by the device, a particular class, from the set of the classes for the defects, based on the defect scores since it is known in the art that defects can be ranked (View Rajski ¶ 148).  Such modification would have allowed a defect class to be selected based on the ranking of the defect.

Claim 8 is the device corresponding to the medium of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 15 is the device corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.   Gomes Pereira further teaches causing the retrained classification model to be integrated with one or more defect management tools (View Gomes Pereira ¶ 44, 65; model trained from prior proposed solutions, initiate RCA).  

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.   Gomes Pereira further teaches receiving, from a client device, information indicating a new defect or an updated defect (View Gomes Pereira ¶ 76; continue information collection); processing the new defect or the updated defect, with the retrained classification model, to generate a particular root cause corrective action recommendation (View Gomes Pereira ¶ 76; further trained classification model); and providing the particular root cause corrective action recommendation to the client device (View Gomes Pereira ¶ 77; select corrective action).  

Claim 11 is the device corresponding to the method of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.   Gomes Pereira further teaches performing the one or more actions comprises one or more of: determining, with the retrained classification model, a predicted root cause corrective action recommendation for a new defect or an updated defect (View Gomes Pereira ¶ 77; suggested optimization action); determining an effectiveness score for the predicted root cause corrective action recommendation for the new defect or the updated defect (View Gomes Pereira ¶ 77, 78; highest ranked candidate, corrective action); retraining the retrained classification model based on the effectiveness score for the predicted root cause corrective action recommendation for the new defect or the updated defect (View Gomes Pereira ¶ 76; further trained classification model); updating one or more defect management tools based on the retrained classification model (View Gomes Pereira ¶ 44, 65; model trained from prior proposed solutions, initiate RCA); providing, to a client device, the predicted root cause corrective action recommendation for the new defect or the updated defect (View Gomes Pereira ¶ 77; provide suggested optimization action); or updating root cause corrective action recommendations based on the predicted root cause corrective action recommendation for the new defect or the updated defect (View Gomes Pereira ¶ 78; training can correct the issue-solution combination).  

Claim 12 is the device corresponding to the method of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim 18 is the device corresponding to the method of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 8.   Gomes Periera further teaches wherein the effectiveness score is based on one or more of: a quantity of defects encountered before implementation of the predicted root cause corrective action recommendation, a quantity of defects encountered after implementation of the predicted root cause corrective action recommendation, information indicating a rework effort required before implementation of the predicted root cause corrective action recommendation, or information indicating a rework effort required after implementation of the predicted root cause corrective action recommendation (View Gomes Pereira ¶ 2, 3, 18, 71; track effectiveness, past solutions ranked).

Claim 17 is the device corresponding to the method of Claim 10 and is therefore rejected under the same reasons set forth in the rejection of Claim 10.

Claim 16, most of the limitations of this claim has been noted in the rejection of Claim 15.   Gomes Periera further teaches cause the retrained classification model to be integrated with a defect management tool (View Gomes Pereira ¶ 44, 65; model trained from prior proposed solutions, initiate RCA); receive, from the defect management tool, information indicating a new defect (View Gomes Pereira ¶ 76; continue information collection); process the new defect, with the retrained classification model, to generate a particular root cause corrective action recommendation (View Gomes Pereira ¶ 76; further trained classification model); and provide the particular root cause corrective action recommendation to the defect management tool (View Gomes Pereira ¶ 77; select corrective action). 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomes Pereira (US Patent Application 2019/0347148) in view of Stupp (US Patent Application 2006/0015263 A1) in view of Rajski (US Patent Application 2006/0053357) and further in view of Kurata (US Patent Application 2017/0061330).

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.   The combination of teachings above do not explicitly teach the classification model includes a deep neural network (DNN) multi-label classification model.


However, Kurata teaches the classification model includes a deep neural network (DNN) multi-label classification model (View Kurata ¶ 105; DNN classification model).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the classification model includes a deep neural network (DNN) multi-label classification model since it is known in the art that a DNN classification model can be used (View Kurata ¶ 105).  Such modification would have allowed a DNN classification model to perform a root cause analysis.

Claim(s) 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomes Pereira (US Patent Application 2019/0347148) in view of Stupp (US Patent Application 2006/0015263 A1) in view of Rajski (US Patent Application 2006/0053357) and further in view of Johnson (US Patent Application 2004/0225475).


Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.   The combination of teachings above do not explicitly teach processing the historical data set associated with the portion of the particular class, with a fishbone generator model, to generate the root cause corrective action recommendation.

However, Johnson teaches processing the historical data set associated with the portion of the particular class comprises: processing the historical data set associated with the portion of the particular class, with a fishbone generator model, to generate the root cause corrective action recommendation (View Johnson ¶ 29; fishbone diagram).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with processing the historical data set associated with the portion of the particular class comprises: processing the historical data set associated with the portion of the particular class, with a fishbone generator model, to generate the root cause corrective action recommendation since it is known in the art that a fishbone diagram can be used (View Johnson ¶ 29).  Such modification would have allowed a fishbone diagram to determine a corrective action.


Claim 14 is the device corresponding to the method of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.

Claim 20 is the device corresponding to the method of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomes Pereira (US Patent Application 2019/0347148) in view of Stupp (US Patent Application 2006/0015263 A1) in view of Rajski (US Patent Application 2006/0053357) and further in view of Ekambaram (US Patent Application 2016/0100322).

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 8.   The combination of teachings above do not explicitly teach when determining the effectiveness score, the one or more processors are to: process the predicted root cause corrective action recommendation and the root cause corrective action recommendation, with the linear regression model, to determine the effectiveness score.


However, Ekambaram teaches when determining the effectiveness score, the one or more processors are to: process the predicted root cause corrective action recommendation and the root cause corrective action recommendation, with the linear regression model, to determine the effectiveness score (View Ekambaram ¶ 19; predictive root cause analysis, linear regression).


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with when determining the effectiveness score, the one or more processors are to: process the predicted root cause corrective action recommendation and the root cause corrective action recommendation, with the linear regression model, to determine the effectiveness score since it is known in the art that a root cause analysis can be combined with a linear regression model (View Ekambaram ¶ 19).  Such modification would have allowed a corrective action to be recommended.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomes Pereira (US Patent Application 2019/0347148) in view of Stupp (US Patent Application 2006/0015263 A1) in view of Rajski (US Patent Application 2006/0053357) and further in view of Asbag (US Patent Application 2019/0096053).

Claim 13 most of the limitations of this claim has been noted in the rejection of Claim 8.   The combination of teachings above do not explicitly teach receive the defect classifier training data; and prioritize data in the defect classifier training data prior to training the classification model with the defect classifier training data in order to reduce a time it takes to train the classification model.


However, Asbag teaches receive the defect classifier training data (View Asbag ¶ 10, 13; training data pre-classified); and prioritize data in the defect classifier training data prior to training the classification model with the defect classifier training data in order to reduce a time it takes to train the classification model (View Asbag ¶ 64, 88; prioritized classification groups).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with receive the defect classifier training data; and prioritize data in the defect classifier training data prior to training the classification model with the defect classifier training data in order to reduce a time it takes to train the classification model since it is known in the art that training data can be classified (View Asbag ¶ 10, 64, 88).  Such modification would have allowed pre-classified training data to be prioritized.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Naseh et al. (U.S. Patent Application 2015/0067394); teaches classifying data center resources.
Rymeski et al. (U.S. Patent Application 2012/0173927) teaches root cause analysis of an event in a data center.
Froehlich et al. (U.S. Patent Application 2016/0241429) teaches iterative root cause analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114